DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1-18 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moorhead et al. (US 6,375,643) in view of Grosse (US 5,665,081).

5.	With regard to claim 1, Moorhead discloses a physiological fixed device (Urine/Fecal Collection Undergarment (“UFCU”); Fig. 1; abstract) comprising: a main body unit (non-absorbent material, 2) comprising a main body provided with a uniform cross sections (Figs. 1-2), the main body being (2) respectively provided on top (Fig. 1) and bottom (Fig. 2) surfaces thereof with an abutted portion (gel dam, 7, 8 and non-absorbent material, 2 surrounding 7, 8) for contacting a human body (col. 3, lines 41-46) and an accommodating portion (fenestration, 5) forming a space, the abutted portion (7, 8 and surrounding 2) being provided with at least one excretion collecting opening (fenestration, 5A) with penetrating shape for excretion to fall into a collecting part (fecal collection bag, 6A; Figs. 1-3; col. 3, lines 15-41; col. 3, line 47 - col. 4, line 27).
	However, Moorhead is silent in regard to the main body being provided at a predetermined part thereof with V-shaped cross sections.
	Grosse discloses an odor absorbing anal pad (10; abstract; Figs. 1-3), wherein the pad (10) comprises a main body (upper web, 16) provided at a predetermined part (at gluteus insert, 14) thereof with V-shaped cross sections (Figs. 4-5; col. 1, lines 55-63; col. 3, lines 24-49).


6.	With regard to claim 2, while Moorhead discloses that the main body unit (2) is formed on each of left and right sides thereof (Figs. 1-3), Moorhead is silent in regard to a concave portion having a preset concave arc surface.
	However, Grosse discloses a concave portion (14) having a preset concave arc surface (16; Figs. 4-5; col. 1, lines 55-63; col. 3, lines 24-49).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the main body disclosed by Moorhead to include a preset concave arc surface, similar to that disclosed by Grosse, in order to provide an extension of the main body for positioning between the gluteus-maximus muscles and against the anal region of the user to attenuate noise emanating therefrom, as suggested by Grosse in the abstract and column 1, lines 55-63.

7.	With regard to claim 3, Moorhead discloses that the physiological fixed device (UFCU; Fig. 1) comprises an underclothing unit (“undergarment having the general shape of a diaper”; specifically, elastic waistband, 1, 1A; elastic leg closures, 4, 4A; and adhesive tape or Velcro, 3, 3A) connected with the main body unit (2); the underclothing unit (1, 1A, 3, 3A, 4, 4A) is adapted to be positioned on the human body and make the main body (4) unit located at a crotch of the human body (col. 3, lines 15-46; Figs. 1-3).

8.	With regard to claim 4, Moorhead discloses that the physiological fixed device (UFCU; Fig. 1) comprises an underclothing unit (“undergarment having the general shape of a diaper”; specifically, 
While Moorhead and Grosse fail to explicitly disclose that the main body unit is provided at a predetermined part thereof with at least one sewing portion; an underclothing unit is sewed on the sewing portion, Moorhead discloses the main body unit (2) which is connected to an underclothing unit (1, 1A, 3, 3A, 4, 4A) during manufacture.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to specify that during manufacture of the physiological fixed device disclosed by Moorhead in view of Grosse, the main body unit has at least one sewing portion for connection to the underclothing unit, in order to utilize well-known undergarment formation and panel connection techniques, with predictable mean of success.

8.	With regard to claim 5, Moorhead discloses that the underclothing unit (1, 1A, 3, 3A, 4, 4A) is provided at a predetermined part thereof with an elastic portion (1, 1A) for elastic adjustment of different body sizes at wearing parts (col. 3, lines 15-46; Figs. 1-3).

9.	With regard to claim 6, Moorhead is silent in regard to the main body unit being covered with a cloth layer.
	However, Grosse discloses that the main body unit (Fig. 2) is covered with a cloth layer (upper web, 16).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the main body disclosed by Moorhead to be covered with a cloth layer, similar to that disclosed by Grosse, in order to utilize an absorbent article within the physiological fixed device that allows for moisture absorbance, preventing overflow or possible spillage.
10.	With regard to claim 7, Moorhead discloses two said excretion collecting openings (5, 5A) are provided at two parts of the main body (2; Figs. 1-3) unit respectively in a way that the excretion collecting openings (5, 5A) correspond to an anus and a urethral orifice of the human body respectively (abstract).

With regard to claims 8-18, Moorhead in view of Grosse disclose or render obvious the claimed limitations as they do not make any contribution over prior art.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Duhamel et al. (US 4,200,102) discloses a baby hygienic receptor.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781